
	
		II
		110th CONGRESS
		1st Session
		S. 1428
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mr. Hatch (for himself,
			 Mr. Conrad, and Mr. Roberts) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to assure access to durable medical equipment under the Medicare
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Durable Medical Equipment
			 Access Act of 2007.
		2.Beneficiary
			 protections
			(a)Application of
			 quality standardsSection 1847(b)(2)(B) of the Social Security
			 Act (42 U.S.C. 1395w–3(b)(2)(B)) is amended to read as follows:
				
					(B)Application of
				quality standards and receipt of advice from oversight
				committeeThe Secretary may not award any contracts under the
				competitive acquisition program under this section unless—
						(i)the quality
				standards have been implemented under section 1834(a)(20); and
						(ii)the Secretary has received advice from the
				program oversight committee established under subsection
				(c).
						.
			(b)Requiring use of
			 exemptionsSection 1847(a)(3) of such Act (42 U.S.C.
			 1395w–3(a)(3)) is amended by striking may exempt and inserting
			 shall exempt.
			(c)Exemption of
			 smaller MSAsSection 1847(a)(3)(A) of such Act (42 U.S.C.
			 1395w–3(a)(3)(A)) is amended by inserting (including any metropolitan
			 statistical area with a population of less than 500,000) after
			 rural areas.
			(d)Application of
			 Federal Advisory Committee Act (FACA) to Program Advisory and Oversight
			 Committee (PAOC)Section 1847(c)(4) of such Act (42 U.S.C.
			 1395w–3(c)(4)) is amended to read as follows:
				
					(4)Applicability of
				facaThe provisions of the
				Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the
				Committee.
					.
			(e)Effective
			 dateThe amendments made by this section shall be effective as if
			 included in the enactment of the Medicare Prescription Drug, Improvement, and
			 Modernization Act of 2003 (Public Law 108–173).
			3.Small supplier
			 protections
			(a)Qualified
			 supplier participationSection 1847(b) of the Social Security Act
			 (42 U.S.C. 1395w–3(b)) is amended—
				(1)in paragraph
			 (4)(A), by striking The Secretary may limit and inserting
			 Subject to paragraph (6)(D), the Secretary may limit; and
				(2)in paragraph
			 (6)(D), by adding at the end the following: Such appropriate steps shall
			 include permitting suppliers that are classified as small businesses under the
			 Small Business Act to continue to participate as suppliers at the single
			 payment amount so long as they submit bids at less than the fee schedule amount
			 otherwise applicable to the items and they otherwise comply with applicable
			 program requirements..
				(b)Restoration of
			 due processSection 1847(b)(10) of such Act (42 U.S.C.
			 1395w–3(b)(10)) is amended—
				(1)by striking
			 No administrative or
			 judicial review and inserting Restoration of appeal
			 rights; and
				(2)by striking
			 There shall be no administrative or judicial review under section 1869,
			 section 1878, or otherwise of and inserting Administrative and
			 judicial review shall only be available under section 1869 (and not otherwise)
			 of.
				(c)Application of
			 requirement for significant savingsSection 1847(a) of such Act
			 (42 U.S.C. 1395w–3(a)) is amended—
				(1)in paragraph
			 (3)(B), by inserting of at least 10 percent after
			 significant savings; and
				(2)in
			 paragraph (1), by adding at the end the following new subparagraph:
					
						(D)Requirement for
				significant savingsThe Secretary shall not implement a program
				under this section with respect to an item or service unless the Secretary
				demonstrates a probability of achieving significant savings of at least 10
				percent, compared to the fee schedule in effect on January 1, 2007, by
				including the item or service in the
				program.
						.
				(d)Comparability
			 analysisSection 1834(a)(1) of such Act (42 U.S.C. 1395m(a)(1))
			 is amended—
				(1)in subparagraph
			 (F), by inserting subject to subparagraph (G), after
			 2009,; and
				(2)by adding at the
			 end the following new subparagraphs:
					
						(G)Requirement for
				comparability analysis before implementationThe Secretary may not implement
				subparagraph (F) with respect to the application of rates in an area that is
				not a competitive acquisition area under section 1847 unless the Secretary has
				completed and published in the Federal Register a comparability analysis to
				ensure the application is appropriate. The comparability analysis shall include
				at least an analysis of the relative costs of providing the particular items
				and services in the respective metropolitan statistical areas and an assessment
				of whether application of the bid rate in an area that is not a competitive
				acquisition area would adversely impact beneficiary access to quality items and
				services.
						(H)Application of
				comparability analysis requirement to certain other part B items and
				servicesSubparagraph (G)
				shall also apply to the implementation of section 1847(a) with respect to items
				described in paragraph (2)(B) or (2)(C) of such section that are furnished on
				or after January 1,
				2009.
						.
				(e)Effective
			 dateThe amendments made by this section shall be effective as if
			 included in the enactment of the Medicare Prescription Drug, Improvement, and
			 Modernization Act of 2003 (Public Law 108–173).
			
